Citation Nr: 0805966	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  03-22 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for vertigo with 
dizziness and nausea.

3.  Entitlement to an increased rating for eczematous 
dermatitis of both hands, currently evaluated as 10 percent 
disabling.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostatitis.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from February 1941 to November 
1944.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

When the case was before the Board in February 2006, the 
veteran's claim of entitlement to service connection for pes 
planus was reopened.  The reopened claim for pes planus and 
the remaining issues were remanded for additional 
development.  

The Board notes that the February 2006 remand ordered that 
the veteran be sent the appropriate form so that he could 
make the America Legion his representative of record.  
Although the record reflects that the AOJ forwarded the 
appropriate form to the veteran, he did not respond to the 
mailing.


FINDINGS OF FACT

1.  A disability manifested by vertigo with dizziness and 
nausea was not manifest in service and is unrelated to 
service.

2.  The veteran's original claim for compensation, on a form 
prescribed by the Secretary, was received by the RO in 
December 1944.

3.  The claims of entitlement to service connection for pes 
planus, prostatitis as well as an increased rating for 
eczematous dermatitis, are new claims, received in July 2002, 
and February 2002, respectively.

4.  The veteran failed to report for a scheduled VA 
examination, and good cause for his failure to report is not 
shown.


CONCLUSIONS OF LAW

1.  Vertigo with dizziness and nausea was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Entitlement to service connection for pes planus and 
prostatitis is denied.  38 C.F.R. § 3.655 (2007).

3.  Entitlement to an increased rating for eczematous 
dermatitis is denied.  38 C.F.R. § 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claims were received after 
the enactment of the VCAA.

Letters dated in February 2002 explained the VCAA that told 
the veteran that VA would make reasonable efforts to assist 
him in obtaining evidence.  They explained the evidence 
necessary to support a claim for service connection.  They 
also noted the evidence necessary to support a claim for 
increase.  The veteran was asked to identify evidence 
relevant to his claims.  

A September 2002 letter explained the evidence necessary to 
support a claim for service connection.  This letter also 
explained that the claim for prostatitis had been previously 
denied and that new and material evidence was necessary to 
reopen the claim.  The veteran was again asked to identify 
evidence supportive of his claims.  

A May 2003 letter discussed the veteran's claim for 
prostatitis and explained that new and material evidence was 
necessary to reopen the claim.  

A November 2003 letter discussed the evidence and information 
necessary to support a claim for service connection and asked 
the veteran to identify evidence supportive of his claim for 
vertigo.  The evidence of record was discussed and the 
veteran was told how VA would assist him.

In November 2004, the veteran was informed of the evidence 
necessary to support claims for service connection and 
increased ratings.  The evidence of record was discussed and 
the veteran was told how VA would assist him.

In January 2007 the veteran was informed that examinations 
would be scheduled at the VA facility nearest to him.  He was 
apprised that his failure to report without good cause could 
negatively impact his claim.

In June 2007 the veteran was informed of the manner in which 
VA establishes disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran was scheduled 
for VA examinations as ordered by the Board's February 2006 
remand, but failed to appear without explanation.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to finally decide this appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed vertigo or pes planus were 
incurred in combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application.  

	Vertigo with Dizziness and Nausea

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed vertigo was incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).    

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Generally, direct service connection requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to 
vertigo, dizziness, or nausea.  On discharge examination in 
November 1944, he was neurologically normal.

A May 2003 report from Hemphill Hearing Center notes the 
veteran's report of vertigo with sudden movement.  

On VA audiological examination in March 2004, the examiner 
noted the veteran's report of positional dizziness which 
caused him to fall down and stumble on occasion.  The 
examiner indicated that the dizziness did seem to be 
positionally related.  The veteran stated that he had 
experienced dizziness for approximately 15 years.  The 
examiner did not provide an opinion regarding the etiology of 
the veteran's dizziness.

The post-service medical records are otherwise silent with 
respect to this claimed disability.

Careful consideration of evidence has led the Board to 
conclude that service connection for vertigo with dizziness 
and nausea is not warranted.  In this regard, the Board notes 
that the service medical records are silent with respect to 
such complaints, and there is no evidence of any diagnosis or 
abnormal finding referable to vertigo, dizziness, or nausea.  
Physical findings at separation in 1944 were also  negative.  
In fact, the first evidence of positional dizziness dates to 
the report from Hemphill Hearing Center, which is dated in 
2003, many years after the veteran's separation from service.  
Even if the Board accepts the veteran's March 2004 report 
that the dizziness began 15 years previously, such a date is 
also many years after his discharge from service.  In 
summary, there is no competent evidence that a disability 
manifested by vertigo with dizziness and nausea is related to 
service.  Rather, the evidence demonstrates that such a 
disability is unrelated to the veteran's service, which took 
place from 1941 to 1944.  

The Board has considered the veteran's assertions that his 
claimed vertigo is related to service.  In this regard, the 
Board notes that the veteran, as a layperson, is not 
competent to render an opinion concerning questions of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Further, the Board notes that no medical 
provider has attributed a vertigo, dizziness, or nausea to 
any disease or injury in service.  

The Board is presented with normal records at service 
discharge and a notable absence of credible evidence of 
pathology or treatment in proximity to service or within 
decades of separation.  The Board finds the negative and 
silent record to be far more probative than the veteran's 
remote, unsupported assertions linking his dizziness to 
service.   Accordingly, the veteran's claim of entitlement to 
service connection for vertigo with dizziness and nausea must 
be denied.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable. 

	Service Connection for Pes Planus 
        and Increased Rating for Eczematous Dermatitis

The veteran first submitted a claim for compensation in 
December 1944, on VA Form 526, Veteran's Application for 
Disability Compensation or Pension.  That form reflects that 
the veteran sought service connection for various 
disabilities.  Service connection for a skin disability was 
subsequently awarded.  Service connection for pes planus was 
denied.

In February 2002, the veteran requested an increased rating 
for his skin disability.  He requested service connection for 
pes planus in October 2002.  

In February 2006, the Board reopened the veteran's claim of 
entitlement to service connection for pes planus and remanded 
the issue for an examination to determine whether there was 
an increase in the disability during service.  The issue of 
service connection for prostatitis was remanded.  The Board 
also remanded the issue of entitlement to an increased rating 
for eczematous dermatitis for an examination.  The 
examinations were requested because the evidence was 
insufficient to adjudicate the veteran's claims based upon 
the evidence of record.  

Examinations were requested in January 2007, and scheduled 
for February 2007.  The veteran was advised of his scheduled 
appointments by a January 2007 letter.  The AOJ was 
subsequently informed that the veteran failed to report for 
his scheduled examinations.  

According to 38 C.F.R. § 3.655(a), (b) (2007), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  The regulations define an original claim as 
an initial application on a form prescribed by the Secretary.  
38 C.F.R. § 3.160 (2007).

Based upon the plain meaning of section 3.160, the initial 
application for compensation was the form 526, received in 
December 1944.  Any other claim, such as the more recent 
submissions by the veteran, might be a new claim for service 
connection or a claim to reopen or increase; however, the 
initial application for compensation (original claim) was 
filed in December 1944.  Any other new claim would come under 
the guidance of "other original claim."  38 C.F.R. § 3.655 
(2007).

Since the veteran's current claims fall within the parameter 
of "any other original claim," the claims are accordingly 
denied pursuant to 38 C.F.R. § 3.655(b).  Entitlement to 
these claimed benefits cannot be established without a 
current VA examination and a medical opinion based upon a 
review of the record.

The veteran has failed to provide any reasons for his failure 
to report for the February 2007 VA examinations.  Under the 
circumstances, his claims must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for vertigo with dizziness 
and nausea is denied.

Entitlement to service connection for pes planus and 
prostatitis is denied.

Entitlement to an increased rating for eczematous dermatitis 
of the hands is denied.


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


